Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
2. Claims 1-4, 8, 9 are withdrawn. Claims 5, 11, 20 are canceled. Claims 6, 7, 10, 12, 15, 16, 17, 19 are amended. 
Claims 6, 7, 10, 12-19 are under consideration.

Claim Objections
3. (previous objection, withdrawn as to claims 6, 10, 12, 16, 17, 19; maintained as to claim 15; new, necessitated by amendment as to claims 6, 10, 12, 15-17, 19) Claims 6, 10, 12, 15-17, 19 are objected to because of the following informalities.
Applicant contends: the claims have been amended.
The previous objection is withdrawn as to claims 6, 10, 12, 16, 17, 19 but maintained as to claim 15 as for improved grammar, the claim should recite “one or more peptides”.
Further, claims 6, 10, 12, 15-17, 19 are newly objected to because of the following informalities:  parts (i) to (p) should be amended to only refer to “(e) through (h)” (or newly amended to reflect the only remaining components, as the alphabet starts with (a) and not (e); i.e., in claim 6, “… selected from the group of: (a) a peptide consisting of an amino acid sequence which is at least 95% identical to…” etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. (previous rejection, withdrawn) Claim 11 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing an immune response against and treating Zika virus infection or pathology, or one or more physiological conditions, disorders, illnesses, diseases or symptoms caused by or associated with Zika virus infection or pathology, does not reasonably provide enablement for providing protection against Zika virus infection or pathology, or one or more physiological conditions, disorders, illnesses, diseases or symptoms caused by or associated with Zika virus infection or pathology. 
Applicant contends: claim 11 has been canceled.
As claim 11 has been canceled, the rejection is withdrawn.

Claim Rejections - 35 USC § 102 / 103
5. (previous rejection, withdrawn) Claims 6, 7, 10-19 were rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bahl et al. (WO02017015463A2; previously cited).
Applicant contends: the claims have been amended to recite “consist of”; the amended claims are not taught or suggested by the prior art.
In view of applicant’s amendments, the rejection is withdrawn.

6. SEQ ID NO: 125 as claimed is free of the prior art of record. Thus, the search is extended to additional species (See MPEP 803.02).

7. Upon further search and consideration, SEQ ID NOs: 126-129 as claimed are also free of the prior art of record. Thus, SEQ ID NOs: 125-129 as claimed are free of the prior art of record.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. (new rejection, necessitated by amendment) Claims 6, 7, 10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muthumani et al. (WO2017147458A1)(See PTO-892: Notice of References Cited).
See claims 6, 7, 10, 12-19 as submitted 6/13/2022.
This rejection is interpreted as reading on claim embodiments (e), (g), (i) to (p) of claims 6, 10, 12, 15-17, 19.
Muthumani et al. teaches: use of antigen that elicits immune response against Zika virus (abstract); compositions for immunizing an individual (p. 27)(as recited in claims 10, 12, 16); method of treating (p. 78)(as read upon in claims 7, 12, 13, 14, 17); wherein DNA vaccine induced T cell response in mice (p. 45)(as recited in claims 15, 19); methods including transfection of T cells with plasmid (p. 4); T cell responses are shown (p. 5); vaccine transfected T cells (p. 45)(as recited in claim 6); as well as SEQ ID NO: 19 epitope peptide (15 amino acids), which is peptide with 100% identity with instant SEQ ID NO: 130 (See Result 1 of STIC Sequence Search Result 20221026_022504_us-16-537-447-130.rag in SCORE; see also wherein sequence is described as SEQ ID NO:19 in the sequence listing, but is described as SEQ ID NO: 17 in page 59 and SEQ ID NO: 18 in page 45 (as “dominant” prME epitope) of Muthumani et al. (see BEH47609-BEH47610))(as recited in claims 6, 10, 12, 15, 16, 17, 19). 
Further, as to claims 6, 7, 10, 12-19, such results are considered to flow from the method and step and composition as recited in claims 6, 10, 12, 15, 16, 17, 19 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"); ... In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "'whereby' clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."' Id. (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, the teachings or suggestions of Muthumani et al. anticipate or render obvious the instantly claimed methods.

Conclusion
9. As indicated above in Item #7, SEQ ID NOs: 125-129 as claimed are free of the prior art of record.
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Delgado et al. (WO2019092142A1)(See PTO-892: Notice of References Cited)
teaches: SEQ ID NO: 64, which has 100% identity with instant SEQ ID NO: 125 (See Result 1, STIC Sequence Search Result 20210513_082247_us-16-537-447-125.align200.rag in SCORE); used in chimeric polypeptide.
	11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648